Citation Nr: 1421549	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-22 227	)	DATE
	)
	)


THE ISSUE

Whether a July 30, 1999, Board of Veterans' Appeals (Board) decision, which denied service connection for posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error (CUE).   

(The issue of entitlement to a total disability rating evaluation based on individual unemployability (TDIU) is addressed in a separate decision). 


REPRESENTATION

Moving party represented by:  Steven Robison, Attorney


APPEARANCE AT ORAL ARGUMENT

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970. 

This matter comes before the Board based on a November 2007 motion filed by the moving party that sought a revision of a July 1999 Board decision on the basis of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2013).


FINDINGS OF FACT

1.  In a July 30, 1999 decision, the Board denied entitlement to service connection for PTSD.

2.  The correct facts, as they were known at the time of the July 1999 decision, were before the Board, and the statutory or regulatory provisions extant at the time, were correctly applied.


CONCLUSION OF LAW

The July 1999 Board decision denying service connection for PTSD does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Court has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior Board decisions.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Therefore, further discussion of the VCAA is unnecessary. 

In its July 1999 decision, the Board denied entitlement to service connection for PTSD on the basis that a well-grounded (i.e. plausible) claim for service connection was not presented.  In making this finding, the Board determined that the Veteran was not shown to have a clear diagnosis of PTSD.  The Board, therefore, denied the Veteran's claim pursuant to the law then in effect.  

The Veteran alleges CUE in the Board's July 30, 1999 decision, on the basis that the Board relied on inadequate VA examinations.  The Veteran asserts that the VA examinations in May 1993 and January 1999, which were conducted by the same VA examiner, were inadequate because the examiner did not perform any psychological testing, and did not indicate that he reviewed the Veteran's treatment records or treatment records from Dr. Pary, the Veteran's long-time treating physician.  The Veteran also included a September 2007 report from a private clinical psychologist that argues that based on a review of the Veteran's psychiatric treatment records; service-connection for PTSD should have been granted from March 30, 1993. 

Under 38 U.S.C.A. § 7111, a prior Board decision may potentially be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation. 
38 C.F.R. § 20.1403(e). 

As a threshold matter, the Board finds that the arguments advanced allege CUE with the requisite specificity.  38 C.F.R. § 20.1404(b).

Under the law in effect at the time of the July 1999 Board decision, service connection could be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A § 1110 (1999); 38 C.F.R. § 3.303 (1999).  However, the Veteran had the burden of submitting a well-grounded claim, which was defined as a "plausible claim, one which is meritorious on its own or capable of substantiation." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  For a PTSD claim to be considered well-grounded, the Veteran was required to submit: 1) medical evidence of a current medical diagnosis of PTSD; 2) lay evidence (presumed credible for these purposes) of an in-service stressor; and 3) medical evidence of a nexus between the in-service stressor and the current PTSD disability. Gaines v. West, 11 Vet. App. 353, 357 (1998).  In Tirpak v. Derwinski, the Court held that a well-grounded claim must be accompanied by supportive evidence and that such evidence "must 'justify a belief by a fair and impartial individual' that the claim is plausible."  2 Vet. App. 609, 611 (1992).  

As the Board noted in its July 1999 decision, although treatment records show that the Veteran was assessed as having PTSD and participating in a PTSD group during his VA hospitalization from March to April 1993, these records did not mention the Veteran's in-service stressor or provide a nexus between his PTSD and service.  Therefore, the Veteran's claim was found to be not well-grounded.  Based on a review of the treatment records and the July 1999 decision, the Board now finds that the Board's July 1999 decision was tenable.

With regard to the May 1993 and January 1999 VA examinations, the Board found that the examiner diagnosed the Veteran with alcohol abuse and dependence and a personality disorder.  The Board noted that aside from its finding that the Veteran's claim was not well-grounded, the Veteran did not have a current PTSD diagnosis.  

As indicated above, the Veteran argues that these VA examinations were inadequate because the examiner did not conduct psychological testing, indicate that he reviewed the Veteran's treatment records, or consider the treatment records from Dr. Pary.  However, the provision of an adequate medical examination is part of VA's duty to assist.  38 C.F.R. § 3.159(c)(4).  Accordingly, even if the Veteran is correct that the May 1993 and January 1999 VA examinations were inadequate, these errors would not constitute CUE.  38 C.F.R. § 20.1403(d).  The Board also notes that the examiner conducted his examinations in accordance with the DSM-IV criteria for a PTSD diagnosis, specifically commented on Dr. Pary's treatment records and indicated that he reviewed the Veteran's claims file, medical and mental health records.  Accordingly, the July 1999 Board decision does not contain CUE to the extent that it relied upon the May 1993 and January 1999 VA examinations, as there is no evidence of any "undebatable" error "to which reasonable minds could not differ."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

With regard to the September 2007 report from a private clinical psychologist that argues that based on a review of the Veteran's psychiatric treatment records; service-connection for PTSD should have been granted from March 30, 1993, the Board notes that this medical evidence post-dates the final Board decision at issue in the current motion.  Therefore, the Board finds that it has no probative value as to the claim for CUE because the determination of whether a prior Board decision contains CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  

Therefore, as the Veteran has not shown that, but for the incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different, the Board concludes that there was no CUE in the July 30, 1999 Board decision denying entitlement to service connection for PTSD.


ORDER

The Veteran's motion to revise or reverse the July 30, 1999 Board decision that denied his claim of entitlement to service connection for PTSD is denied.



                       ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



